PER CURIAM.
The controversy between these parties was whether plaintiff was entitled to one-half the profits realized by defendant in the sale of a quarter section of land owned by them jointly. The jury found, in accordance with the contention of the defendant; that-he had taken over plaintiff’s interest in the land at the cost price, and was entitled to the profits, if any, derived in disposing of it to another. The evidence offered by déféndant tended to support such *541an arrangement, and we find no errors in the rulings of the court in that respect, nor in the instructions to the jury. The evidence is sufficient to support the verdict.
Affirmed.